                                                                            FILED
                                                                          INCL£R-^^ OFFICE
                                                                    U8 DISTRCT CO-'JPT E D.N.Y.

UNITED STATES DISTRICT COURT                                        -jV   MAS 3 i020         ★
EASTERN DISTRICT OF NEW YORK

                                                       ^            BROOKLYN OFFICE
JAIWANTIE DOOBAY,
                                   Plaintiff,
                                                           MEMORANDUM DECISION
                      - against-
                                                           AND ORDER •
COMMISSIONER OF SOCIAL SECURITY,                           l:19-CV-00070(AMD)
                                   Defendant.
                                                       X
ANN M.DONNELLY,United States District Judge:

        The plaintiff seeks review of the Social Security Commissioner's decision that she was

not entitled to disability insurance benefits under Title II of the Social' Security Act. For the

reasons that follow, I remand the case for further proceedings.

                                         BACKGROUND


       On October 8, 2014, the plaintiff applied for benefits, alleging disability due to

depression, a fractured left ankle, high cholesterol and migraines, with an onset date of April 9,

2014. (Tr. 867-73, 884, 887.) After her claim was denied, Administrative Law Judge Charles

Wood held a video hearing on November 30, 2017, at which a vocational expert and the plaintiff,

who was represented by counsel, testified. (Tr. 681-701.) The ALJ denied the plaintiffs claim

for benefits, concluding that the plaintiff had "the residual functional capacity to perform light

work" with limitations: she could "occasionally stoop, kneel, crouch, crawl, climb ramps or

stairs, and push or pull controls with the left lower extremity," and could not "climb ladders,

ropes, or scaffolds and should avoid concentrated exposure to extreme cold." (Tr. 17-20, 22.)

The ALJ found that the plaintiff was capable of performing her past relevant work, as well as

other jobs in the national economy. (Tr. 20-22.)
        The Appeals Council denied the plaintiffs request for review. (Tr. 1-6.) The plaintiff

filed this action on January 4, 2019(EOF No. 1), and both parties moved forjudgment on the

pleadings(EOF Nos. 12, 15).

                                  STANDARD OF REVIEW


        A district court reviewing a final decision of the Commissioner must determine "whether

the correct legal standards were applied and whether substantial evidence supports the decision."

Butts V. Barnhart, 388 F.3d 377,384(2d Cir. 2004), as amended on reh'g in part,416 F.3d 101

(2d Cir. 2005). The court must uphold the Commissioner's factual findings if there is substantial

evidence in the record to support them. 42 U.S.C. § 405(g). "'[SJubstantial evidence' is *more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.'" Selian v. Astrue, 708 F.3d 409,417(2d Cir. 2013)(quoting

Richard v. Perales,402 U.S. 389,401 (1971)). "Although factual findings by the Commissioner

are 'binding' when 'supported by substantial evidence,"'the court will not "simply defer[]"

"[wjhere an error oflaw has been made that might have affected the disposition ofthe case."

Pollard V. Halter, 2>11 F.3d 183,188-89(2d Cir. 2004)(quoting Townley v. Heckler, 748 F.2d

109,112(2d Cir.1984)). Thus,"[ejven ifthe Commissioner's decision is supported by

substantial evidence, legal error alone can be enough to overturn the ALJ's decision." Ellington

V. Astrue,641 F. Supp. 2d 322, 328(S.D.N.Y. 2009).

                                         DISCUSSION

       The plaintiff makes two arguments:(1)that the ALJ's RFC determination is not

supported by substantial evidence, and(2)that the ALJ's appointment was improper and

unconstitutional.
  I.   Challenge to RFC Determination

       The ALJ found that the plaintiff had "the residual functional capacity to perform light

work as defined in 20 CFR 404.1567(b)" with certain exceptions. (Tr. 17.) He based his

decision on the opinion of a consultative examiner—^Dr. Carol McLean Long—^who examined

the plaintiff one time in 2015, and determined that the plaintiff had "mild limitations in the

ability to squat and sit[,]...for standing and walking for long periods or for a long distance,

climbing stairs, and carrying heavy objects." (Tr. 19-20, 970.)

       The plaintiff claims that the ALJ's decision to rely exclusively on Dr. Long's opinion

was error. (EOF No. 13 at 12-17.) According to the plaintiff. Dr. Long's opinion was "vague"

and incomplete, and included no mention ofthe plaintiffs arteriosclerotic heart disease nor any

reference to her prior medical records. {Id.) The plaintiff also argues that the ALJ did not

support his conclusions with any other evidence or explain the basis for his decision. {Id. at 15-

16.)

       The ALJ concluded that the plaintiff had two "severe" impairments: history of left ankle

fracture and arteriosclerotic heart disease. (Tr. 14.) These impairments were "determined by

medically acceptable evidence including signs, symptoms,and laboratory findings." (Tr. 14.)

The ALJ's discussion ofthe plaintiff's heart disease, which he characterized as a "severe

impairment," was brief; he noted that her condition "was managed by her primary care

physician," that she "reported no symptoms with this management," that "[s]he specifically

denied chest pain, shortness of breath, or palpitations," and that"EKG testing revealed overall

normal left ventricular functioning and ejection fraction within normal limits." (Tr. 19.) The

ALJ did not, however, discuss or even cite any medical opinion about the extent to which this

severe impairment affected the plaintiffs functional limitations. "In the absence of supporting
expert medical opinion, the ALJ should not have engaged in his own evaluations ofthe medical

findings." Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998)(quoting Filocomo v. Chater,944

F. Supp. 165,170(E.D.N.Y.1996))(internal quotation marks omitted); see also Gipps v.

Berryhill, No. 1:17-CV-01171,2019 WL 1986518, at *6(W.D.N.Y. May 6,2019)("This is not a

case where plaintiff suffers relatively little physical impairment,such that the ALJ may render a

common sense judgment about plaintiffs functional capacity. The ALJ acknowledged as much

by designating plaintiffs cervicalgia, lumbago, headaches/migraines and depression with anxiety

'severe.'").

       The ALJ's failure to explain whether or how the plaintiffs heart condition affected the

RFC determination is inconsistent with his prior finding that the condition is severe. See

Copeland v. Comm 'r ofSac. Sec., No.05-CV-3684,2006 WL 2095722, at *4(E.D.N.Y. July 27,

2006)("[Ijnasmuch as a 'severe' impairment is defined as one which 'significantly limits [the

claimant's] physical or mental ability to do basic work activities,' 20 C.F.R. 416.921(a), the

ALJ's list of[the claimant's] severe impairments at step two is inconsistent with his later

conclusion that her seizure disorder was 'the only impairment that the claimant has that

substantially diminishes her ability to work.'")(quoting the record).

       The ALJ's citation to the consultative examiner's opinion—^that the plaintiff had "mild

limitations in the ability to squat and sit[,]...for standing and walking for long periods or for a

long distance, climbing stairs, and carrying heavy objects"(Tr. 970)—^is not sufficient support,

since the consultative examiner does not appear to have reviewed the plaintiffs medical history

at all; she noted that the plaintiff had "[n]o history of... heart disease," which is obviously not
 correct.' (Tr. 967-970.) Given this omission,the report does not provide substantial evidence

 for the ALJ's conclusions. See Figueroa v. Saul, No. 18-CV-4534,2019 WL 4740619,at *26

 (S.D.N.Y. Sept. 27,2019)(finding that the ALJ's RFC determination was not supported by

 substantial evidence where the ALJ relied heavily on the opinion ofa doctor who "did not review

 all of[the claimant's] relevant medical limitations" and whose "assessed limitations were not

 consistent with the record as a whole").

         On remand,the ALJ should develop the record "to obtain more useful evidence relating

 to [the plaintiffs]...limitations," Figueroa, 2019 WL 4740619, at *26,including additional

 records about her heart disease from a treating physician. "Social Security proceedings are

 inquisitorial rather than adversarial." Sims v. Apfel, 530 LF.S. 103,110-11 (2000). Accordingly,

 the ALJ has an "affirmative duty to develop the administrative record." Burgess v. Astrue, 537

 F.3d 117,129(2d Cir. 2008);          also Belbusti v. Saul, No. 3:19-CV-00291, 2019 WL 6768788,

 at *4(D. Conn. Dec. 12, 2019)("The ALJ's reliance on the assessment by the State Agency

 consultants is problematic because there is no medical opinion from a treating physician,

 clinician and/or specialist addressing the functional limitations that flow from Plaintiffs physical

 and mental impairments to support the ALJ's RFC findings.").

  II.    Challenge to ALJ's Appointment

         Citing Lucia v. Securities and Exchange Commission,in which the Supreme Court held

 that ALJs employed by the Securities and Exchange Commission are inferior officers who must

 be properly appointed, 138 S. Ct. 2044,2053(2018), the plaintiff maintains that the ALJ was

 unconstitutionally appointed. (ECF No. 13 at 17-21.) She requests a new hearing with a




'The fact that the plaintiff told Dr. Long "that a *workup of her heart' found 'nothing specific,'"(ECF
 No. 16 at 19(quoting Tr. 968)), does not change the analysis, since it is undisputed that Dr. Long was
 unaware that the plaintiff had arteriosclerotic heart disease.
different and constitutionally appointed ALJ. (ECF No. 13 at 17.) According to the plaintiff, the

SSA has acknowledged that its ALJs are not constitutionally appointed, because Acting

Commissioner Nancy Berryhill approved all appointments as her own on July 16, 2018. (ECF

No. 13 at 18.)

       Courts have come to different conclusions about whether a plaintiff waives her

Appointments Clause challenge by not raising it at the administrative level. However,"the vast

majority of courts that have considered this issue following Lucia ... have concluded that

exhaustion before the ALJ is required." Bonilla-Bukhari v. Berryhill, 357 F. Supp. 3d 341, 351

(S.D.N.Y. 2019)(collecting cases). Courts in this circuit have adopted the majority view. See,

e.g., id. at 351-53 (concluding that the plaintiff"waived her Appointments Clause challenge");

Nestor v. Comm 'r ofSac. Sec., No. 19-CV-580,2019 WL 4888649, at *3(E.D.N.Y. Oct. 3,

2019)("[A]Social Security claimant who fails to raise an Appointments Clause challenge to an

ALJ's appointment at the administrative level waives this challenge."); Mungin v. Saul, No.

3:19-CV-233,2020 WL 549089, at *4(D. Conn. Feb. 4,2020)("The plaintiffforfeited her

Appointments Clause challenge by failing to raise this claim at the administrative level.");

McMorris v. Comm 'r ofSoc. Sec., No.6:18-CV-6118,2019 WL 2897123, at *11 (W.D.N.Y.

June 26,2019)(finding that the Appointments Clause challenge "should have first been brought

up in the administrative proceeding, not in federal court"). In Lucia itself, the Court found that

Lucia made a timely challenge by contesting the validity of an ALJ's appointment before the

Commission. 138 S. Ct. at 2055. Additionally,"Appointments Clause claims, and other

structural constitutional claims, have no special entitlement to review." Nestor,2019 WL

4888649, at *2(quoting Freytag v. Comm V, 501 U.S. 868, 893(1991)(Scalia, J., concurring in
part))(internal quotation marks omitted). Adopting the majority view, I find that because the

plaintiff did not raise this argument at the administrative level, it is waived.

                                          CONCLUSION


       For the above stated reasons, the plaintifTs motion for judgment on the pleadings is

granted. The Commissioner's motion for judgment on the pleadings is denied. The case is

remanded for further proceedings consistent with this opinion.



SO ORDERED.


Dated: Brooklyn, New York
       March 3, 2020




                                                         s/Ann M. Donnelly
                                                       ANN M. DONNELLY
                                                       United States District Judge
